Case 19-17151-amc          Doc 37     Filed 06/25/20 Entered 06/25/20 15:32:42               Desc Main
                                      Document     Page 1 of 2
                   IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                     :
KIA N. BROADWAY A/K/A KIA N. THOMPSON                      :      BK. No. 19-17151 JKF
BROWN                                                      :
                       Debtors                             :      Chapter No. 13
                                                           :
SANTANDER BANK, N.A.                                       :
                       Movant                              :
                 v.                                        :
KIA N. BROADWAY A/K/A KIA N. THOMPSON                      :
BROWN                                                      :
                       Respondents                         :
                                                           :

                   PRAECIPE TO WITHDRAW THE PROOF OF CLAIM #5

TO THE CLERK OF THE U.S. BANKRUPTCY COURT:

       Kindly withdraw the Proof of Claim #5, filed on January 22, 2020, Docket Entry 5-1.

                                                Respectfully submitted,

                                               /s/ Jerome Blank, Esquire
                                               Jerome Blank, Esq., Id. No.49736
                                               Phelan Hallinan Diamond & Jones, LLP
                                               1617 JFK Boulevard, Suite 1400
                                               One Penn Center Plaza
                                               Philadelphia, PA 19103
                                               Phone Number: 215-563-7000 Ext 31625
                                               Fax Number: 215-568-7616
                                               Email: jerome.blank@phelanhallinan.com
June 25, 2020
Case 19-17151-amc           Doc 37
                                 Filed 06/25/20 Entered 06/25/20 15:32:42                        Desc Main
                                Document      Page 2 of 2
                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA
IN RE:                                                       :      BK. No. 19-17151 JKF
KIA N. BROADWAY A/K/A KIA N. THOMPSON                        :
BROWN                                                        :      Chapter No. 13
                       Debtors                               :
                                                             :
SANTANDER BANK, N.A.                                         :
                       Movant                                :
                 v.                                          :
KIA N. BROADWAY A/K/A KIA N. THOMPSON                        :
BROWN                                                        :
                       Respondents                           :
                                                             :

             CERTIFICATE OF SERVICE OF THE PRAECIPE TO WITHDRAW
                            THE PROOF OF CLAIM #5

        I certify under penalty of perjury that I served or caused to be served the above captioned pleading
Praecipe to Withdraw the Proof of Claim #5 on the parties at the addresses shown below or on the attached list
on June 25, 2020.


SCOTT F WATERMAN, ESQUIRE (TRUSTEE)                          KIA N. BROADWAY
2901 SAINT LAWRENCE AVENUE, SUITE 100                        4950 WEST STILES STREET
READING, PA 19606                                            PHILADELPHIA, PA 19131-4527

MICHAEL D. SAYLES., ESQUIRE
427 West Cheltenham Avenue, Suite #2
Elkins Park, PA 19027-3201


If more than one method of service was employed, this certificate of service groups the parties by the type of
service. For example, the names and addresses of parties served by electronic notice will be listed under the
heading “Service by Electronic Notification” and those served by mail will be listed under the heading: Service
by First Class Mail.”

                                                 /s/ Jerome Blank, Esquire
                                                 Jerome Blank, Esq., Id. No.49736
                                                 Phelan Hallinan Diamond & Jones, LLP
                                                 1617 JFK Boulevard, Suite 1400
                                                 One Penn Center Plaza
                                                 Philadelphia, PA 19103
                                                 Phone Number: 215-563-7000 Ext 31625
                                                 Fax Number: 215-568-7616
                                                 Email: jerome.blank@phelanhallinan.com
June 25, 2020
